Citation Nr: 1203714	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), bronchitis and asthma due to in-service exposure to jet fuel and/or cold weather.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

This case was initially before the Board in March 2011, when separate claims for bilateral hearing loss and tinnitus were denied.  The service connection claim for a respiratory disorder was remanded at that time.  The RO issued a supplemental statement of the case in August 2011 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran asserts that his respiratory disorders are the result of exposure to jet fuel and/or cold weather during service.  In a January 2008 statement, the Veteran reflected that he was told during his discharge physical that his lungs were damaged due to working around air craft fuel and damp weather in Buford, South Carolina where he was stationed for 42 months.  He indicated that at approximately age 36, he started noticing the effects of being stationed in Buford and the job that he had held during that time.  He noticed that he was limited in his physical work and got out of breath easily.  See January 2008 statement.  

Concerning there being evidence of an in-service injury, the Board notes that the Veteran's military occupational specialty (MOS) was an aircraft and engine mechanic.  Thus, while there is no documentation of treatment for a respiratory disorder in service, the Board will concede that it is reasonable presume that the Veteran was exposed to air craft fuel and damp weather during his service.  

The Board has reviewed an April 2011 Respiratory examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, the April 2011 VA examiner concluded that the Veteran's respiratory disorder was not caused by cold or jet fuel, or the result of or aggravated by his military service.  However, no rationale for this opinion was provided.  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides an opinion with supporting rationale.  

The Board additionally notes that the Veteran submitted a January 2008 VA Form 21-4142, Authorization and Consent to Release Information, indicating that there were potentially outstanding records from a Dr. R.D. regarding his COPD.  Following a VA request for records, medical records from Dr. R.D. were sent to the VA with the following note "2004-2007 enclosed.  If more records needed please let us know this pt's [patients] chart is about 2 inches thick."  The Veteran's VA Form 21-4142 indicated that he had been treated by Dr. R.D. beginning in 1985 for his COPD.  As the medical records associated with the claims file do not appear complete, any remaining outstanding treatment records from Dr. R.D., should be obtained.  Moreover, as the validity of the January 2008 VA Form 21-4142 has now expired, a new release form should be obtained from the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  After the Veteran has signed the appropriate releases, obtain all outstanding records from Dr. R.D. in Ocala, Florida, pertaining to the Veteran's COPD. Any negative search result should be noted in the record.

2.  After the development in Remand paragraph 1 has been completed return the Veteran's claims file to the examiner who conducted his VA Respiratory examination in April 2011, or to a qualified medical professional if the April 2011 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current respiratory disorder, had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service exposure to jet fuel and/or cold weather.  

For purposes of this opinion, the VA examiner is to presume that the Veteran was exposed to jet fuel and/or cold weather in service.  The examiner should discuss the Veteran's assertions that he has suffered from a respiratory disorder since service. 

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

